DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-21, filed March 23rd 2022 are the subject matter of this Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 15-21 are CANCELED in their entirety.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 At the time of the invention, the presently claimed methodology was not anticipated in the prior art. It is noted in the prior art that Amer (US2010/0099707 published 04/22/2010) claims the method of treating pulmonary arterial hypertension comprising administering a 5-HT2A and 5-HT2B receptor antagonist to the subject in need (iferanserin in the working embodiments). However, Applicant’s declaration of 09/23/2021 discloses that there is unpredictability in the field of treating pulmonary arterial hypertension comprising administering species of the genus of 5-HT2A and 5-HT2B antagonist to said subject, as not all species of the genus are effective at treating the disorder. In the declaration, Applicant demonstrated that an alternative species within the genus of 5-HT2A/5-HT2B antagonist (olanzapine) is ineffective at reducing systolic arterial pressure and mean arterial pressure in an induced-pulmonary arterial hypertension patient, compared to control patients. As such, said skilled artisan would not have readily predicted that selection of an alternatively species in the broad genus of 5-HT2A/5-HT2B receptor antagonists as taught by Amer above would have effectively treated the cardiovascular disorder in the afflicted patient with a reasonable expectation of success. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628